Exhibit 23.1 LBB & ASSOCIATES LTD., LLP CERTIFIED PUBLIC ACCOUNTANTS CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our report dated September 9, 2010, except for Note 7, as to which the date is November 16, 2010, in this Registration Statement on Form S-l/A Amendment No. 3 of Dimus Partners, Inc., for the registration of shares of its common stock. We also consent to the reference to our firm under the heading "Experts" in such Registration Statement. LBB & Associates Ltd., LLP /s/ LBB & Associates, Ltd., LLP Houston, Texas February 21, 2011 10260 Westheimer Road, Suite 310 ● Houston, TX 77042 ●Tel: (713) 800-4343 ● Fax: (713) 456-2408
